Citation Nr: 1703252	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-44 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to Type II diabetes mellitus, and to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for headaches, to include as due to service-connected posttraumatic stress disorder, and to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal as to the issues of service connection for peripheral neuropathy and posttraumatic stress disorder (PTSD) are addressed in Remand section of the decision below. 

FINDING OF FACT

The evidence of record does not show a diagnosis of Type II diabetes mellitus at any point during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Moreover, in the case of diabetes mellitus, type II, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).  

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  In this case, the Veteran served in the Republic of Vietnam from August 1965 to July 1967.  VA has determined that for veterans who "served in the Republic of Vietnam" between January 6, 1962, and May 7, 1975, service connection is presumed for certain disorders likely caused by exposure to Agent Orange, including diabetes mellitus type II, even if a veteran cannot prove he was ever actually exposed to a qualifying herbicide.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

At a January 2008 VA examination, the examiner reported the diagnosis of diabetes mellitus, type II, with complications including erectile dysfunction and diabetic neuropathy in the upper and lower extremities.  The examiner indicated in the examination report that the assessment of the Veteran at that examination was based on a physical examination and observations during the physical examination.  However, an addendum to the January 2008 VA examination report included results of lab testing, which revealed normal Hemoglobin A1C test results, indicating that there was no pathology to render a diagnosis for diabetes.  

VA treatment records since that examination document that the Veteran sought diabetic foot care treatment and underwent diabetic eye examinations.  An October 2008 VA treatment note indicates he had borderline diabetes mellitus for the past year.  At the Veteran's September 2015 hearing before the Board, he indicated he had never received a diagnosis of diabetes mellitus, but that he had been considered "borderline" for some time.  He denied taking medication and indicated he regulated his pre-diabetic condition with diet.

In April 2016, the Veteran was afforded another VA examination.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of either Type I or Type II diabetes mellitus.  Further, the Veteran had no diagnosis of diabetes mellitus, type II, at any point during the period on appeal from March 2008 to the present.  The examiner based his opinion on a thorough claims file review, review of all available medical records, and peer reviewed medical literature.  The examiner stated that based on multiple records of Hemoglobin A1C being within normal limits since 2007, no confirmatory diagnosis of Type II diabetes mellitus was of record.  Further, the Veteran was taking diabetes medication and had been maintaining control of his diet, with no confirmatory diagnosis.  Considering the evidence, a diagnosis of Type II diabetes mellitus was not endorsed.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for Type II diabetes mellitus is not warranted as the evidence in the record weighs against a finding of a current diagnosis of diabetes mellitus, Type II. 

As there is no current diagnosis of Type II diabetes mellitus, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Type II diabetes mellitus is denied.


REMAND

Additional development is needed before the Board can adjudicate the remaining claims.

With respect to the Veteran's claim seeking service connection for peripheral neuropathy, he was afforded a VA examination in April 2016.  The VA examiner concluded that the Veteran did not have a current peripheral nerve condition or peripheral neuropathy.  The VA examiner also stated that the Veteran "had a diagnosis of peripheral neuropathy at any point during the period on appeal from March 2008 to the present."  However, the examiner did not provide any further information on this diagnosed peripheral neuropathy during the period on appeal or comment on whether it was "at least as likely as not" incurred in or caused by his active duty service, to include his exposure to Agent Orange in Vietnam.  As such, remand is needed to obtain an addendum opinion addressing this deficiency before the Board can adjudicate his claim.

With respect to the Veteran's service connection claim for headaches, the April 2016 VA examiner diagnosed migraine headaches.  The examiner concluded that the Veteran's headache disorder was "less likely as not" related to his active duty service, to include as due to Agent Orange exposure.  Further, the examiner concluded that the Veteran's headache disorder was "less likely as not" due to or aggravated by his service-connected PTSD.  In support of these conclusions, the examiner stated that "current records" in the Veteran's claims file did not support a direct correlation of the Veteran's headaches to Agent Orange exposure or to his PTSD.  Also, the examiner stated that the "records do not show any direct cause as to what is causing his headaches."  This opinion is also inadequate to adjudicate the Veteran's claim.  In particular, the VA examiner based his conclusions on an absence of medical treatment records documenting a relationship between the Veteran's headaches and either active duty service or his PTSD.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Notably, the VA examiner failed to address statements made by the Veteran and his representative during the September 2015 hearing before the Board regarding the Veteran's headaches being due to stress-related symptoms of his PTSD.  Therefore, on remand, an addendum opinion must be obtained. 

As the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain and associate with the claims file all pertinent VA treatment records regarding the Veteran from April 2016 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran's electronic claims file must be forwarded to the examiner who conducted the Veteran's April 2016 VA diabetic peripheral neuropathy examination, or another appropriate examiner if that examiner is unavailable, for supplemental comment with regard to his claim for service connection for peripheral neuropathy.  The claims file must be made available to the examiner for review prior to the examination.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran must be scheduled for an appropriate examination.

After a review of the electronic claims file and with consideration of the Veteran's statements, examiner must provide an opinion as to whether the Veteran's diagnosed peripheral neuropathy is related to active duty service, to include as due to his exposure to Agent Orange.  The examiner must state upon what specific evidence this determination was based.  The VA examiner cannot rely exclusively on the absence of relevant treatment in the service and post-service medical records for concluding that the Veteran's peripheral neuropathy is not related to his active duty service.

The examiner must specific state the medical evidence diagnosing this peripheral neuropathy and the reason the Veteran subsequently ceased to have a diagnosis of peripheral neuropathy during the remainder of the appeal period.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran's electronic claims file must be forwarded to the examiner who conducted the Veteran's April 2016 VA headaches examination, or another appropriate examiner if that examiner is unavailable, for a supplemental opinion with regard to the Veteran's claim for service connection for migraine headaches.  The claims file must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran must be afforded an appropriate examination.

Based a review of the record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's diagnosed migraine headaches are related to active duty service, to include as due to his exposure to Agent Orange.  The examiner must state upon what specific evidence this determination was based.  The examiner must also provide an opinion as to whether the Veteran's diagnosed migraine headaches are due to or aggravated by his service-connected PTSD.  The examiner must state upon what specific evidence this determination was based.  The VA examiner cannot rely exclusively on the absence of relevant treatment in the service and post-service medical records for concluding that the Veteran's peripheral neuropathy is not related to his active duty service or to his service-connected PTSD.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


